Rowell, C. J.
This case was heard at the May Term, 1912, and held for consideration. At a Special Term in December of that year, the case of Sabre v. The Rutland R. R. Co. 86 Vt. 347, was heard, and decided in January. In that case it became and was necessary to decide whether the Public Service Commission is a legal body, and if so, to define its nature and character as such. The Court met that necessity, and decided that it is a legal body, and defined it as being an administrative body clothed in some respects with functions of a judicial nature— quasi judicial functions the Court said they might be called, authorized in the exercise of the police power to make rules and regulations required for the public safety and convenience, and to determine facts on which existing laws shall operate; that in a sense it has auxiliary or subordinate delegable legislative powers; and that, though it is not a court in a strict sense, *82yet, like many administrative bodies, it may exercise quasi judicial functions, and is a governmental agency provided for the administration in respect to certain specific matters, of what, in a broad though true sense, may be called the police power. This practically puts the Commission where the Federal Supreme Court puts the Interstate Commerce Commission, between which and our Commission there is much similarity in purpose and function.
Such being the character of our Commission, it must be classed with other bodies exercising special and limited statutory powers not according to the course of the common law, as to which nothing will be presumed in favor of their jurisdiction, but the facts necessary to confer it must affirmatively appear, and the exercise of jurisdiction does not imply a previous ascertainment of those facts. Kent v. Village of Enosburg Falls, 71 Vt. 255; Blanchard v. City of Barre, 77 Vt. 420; Barber v. Vinton, 82 Vt. 327.
And although the Commission is given an extensive jurisdiction in respect of eliminating highway grade crossings, yet it can do in that behalf only what is reasonably necessary to be done in order to accomplish the elimination, or what may fairly be regarded as incident thereto. Bacon v. Boston & Maine R. R. Co. 83 Vt. 421, 441.
So in Davis v. County Commissioners, 153 Mass. 218, under a statute much like ours, the court said that though it was not easy to determine within what limits a change of this kind must be confined, yet that it might be said in general terms that under the guise of doing away with a grade crossing, the authority of the commissioners would not extend further than to do what was reasonably necessary to accomplish the purpose, in view of the situation of the ground and other circumstances.
It is requisite, therefore, that this necessity should affirmatively appear. But it does not, for the finding of facts by the Commission is set out in the bill in its very words, and contains no such finding, and gives no reason why the eliminations could not be made by changing the location of the River Road along the valley, instead of practically discontinuing it for a mile, and diverting the travel over the hill through, the village, a roundabout way at best.
The lack of this jurisdictional fact is fatal to the order, and the orator can attack it collaterally for that reason, though *83a party to the proceeding in which it was made. Alexander v. Montpelier, 81 Vt. 549.
But the defendants claim that equity has no jurisdiction here, and rely on Ewing v. City of St. Louis, 5 Wall. 413, to show it. But it does not show it. It shows the contrary. This is what it says: that equity will not take cognizance of the proceedings and determinations of inferior boards and tribunals of special jurisdiction unless, among other things, it is necessary to prevent irreparable injury; and here is irreparable injury, for the bill sets up as true a state of things that shows that the execution of the order would cause an injury to the orator and his farm so peculiar in nature that money would not compensate for it. And it is alleged that the order will be obeyed unless its execution is restrained. Equity, therefore, has jurisdiction, and is the only adequate remedy, as certiorari could not stay the execution of the order.

Decree reversed, demurrer overruled, bill adjudged sufficient, and cause remanded with mandate that the execution of the order be perpetually enjoined, unless for cátese shown, further proceedings are permitted according to the statute in such case made and provided.